ORDER

PER CURIAM.
AND NOW, this 30th day of May 2013, the Supplemental Petition for Allowance of Appeal is GRANTED, LIMITED TO the Petitioner’s sentencing claim. Further, Superior Court’s decision affirming the mandatory sentence of life without the possibility of parole is VACATED, and that the matter is REMANDED to the trial court for a new sentencing hearing pursuant to Commonwealth v. Batts, — *790Pa. -, 66 A.3d 286, 2013 WL 1200252 (2013) to allow the trial court to consider the relevant factors as delineated in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012).